Cuyahoga App. Nos. 79459 and 79819, 148 Ohio App.3d 153, 2002-0hio-1557. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. It appearing to the court that the record in this case was filed on October 10, 2002, but the receipt of the record inadvertently was not docketed until November 5, 2002,
IT IS ORDERED by the court, sua sponte, that appellant’s merit brief shall be due forty days from the date of this entry and that the parties shall otherwise proceed in accordance with S.Ct.Prac.R. VI.